Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an autonomous vehicle comprising: at least one connecting device; wherein said at least one connecting device comprises: a ring; a first ball part; a second ball part; a shaft with a first end and a second end; and a spring, wherein the ring is fixedly connected to the frame, wherein the first ball part and the second ball part are both provided rotatably tiltable with respect to the ring on opposite sides thereof, wherein the shaft has an abutment for the first ball part towards or at the first end, and extends through the ring and the first ball part, and extends through and beyond the second ball part to the second, distal end, at or near which the shaft is connected to said bumper by a joint, wherein at least one of the first and second ball parts is displaceable along the shaft, wherein the spring is connected to, or presses against, a spring connector is fixedly connected to the shaft at or near a first end thereof, and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 6632-0154PUS1Page 4 of 7wherein the spring extends around or along the shaft between the second ball part and the spring connector, and is arranged to pretensionedly press the first and second ball parts against the ring.
Van Den Berg (US 8,543,276) in view of Kawakami (US 5,903,124) teach a similar autonomous vehicle as the claimed invention.
However, Van Den Berg in view of Kawakami lack wherein said at least one connecting device comprises: a ring; a first ball part; a second ball part; a shaft with a first end and a second end; and a spring, wherein the ring is fixedly connected to the frame, wherein the first ball part and the second ball part are both provided rotatably tiltable with respect to the ring on opposite sides thereof, wherein the shaft has an abutment for the first ball part towards or at the first end, and extends through the ring and the first ball part, and extends through and beyond the second 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
              /Christopher D Hutchens/              Primary Examiner, Art Unit 3647